Appeal by the defendant (by permission), as limited by his brief, from an order of the County Court, Nassau County (Harrison, J.), dated November 26, 1985, which denied his motion pursuant to CPL 440.40, to vacate two judgments of the same court, both rendered May 6, 1982.
Ordered that the order is affirmed.
Contrary to defendant’s contention on appeal, he did not enter an Alford plea (North Carolina v Alford, 400 US 25) as he did not assert his innocence at either his plea or sentencing proceedings (see, People v Serrano, 15 NY2d 304). The defendant’s motion was properly denied without a hearing (see, CPL *589440.10 [2]). It cannot be said that the defense counsel’s advice to the defendant to accept the plea bargain constituted ineffective assistance of counsel. The defendant obtained a plea bargain which afforded him concurrent rather than consecutive sentences, in addition to the dismissal of a pending indictment and a felony complaint. Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.